Citation Nr: 0211822	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION


The veteran had active duty service from July 1978 to October 
1978.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision from the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which decline to reopen the veteran's claim of 
entitlement to service connection for bipolar disorder.  


FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
bipolar disorder.  The veteran was informed of this decision 
that same month and was given notice of his appellate rights 
via an attached VA form 4107 (Notice of Procedural and 
Appellate Rights), but he failed to file a timely appeal with 
respect to this issue.

2.  In a December 1997 rating decision, the RO declined to 
reopen the veteran's claim of service connection for bipolar 
disorder.  The veteran was informed of this decision and, 
once again, of his appellate rights that same month.  He 
failed to file a timely substantive appeal regarding this 
issue. 

3.  The evidence associated with the claims file since the 
December 1997 rating decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for 
bipolar disorder.


CONCLUSIONS OF LAW
1.  The December 1997 rating decision, which declined to 
reopen the claim of service connection for bipolar disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.1103 (2001).

2.  The evidence received since the December 1997 rating 
decision is not new and material and the claim for service 
connection for bipolar disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to the claimant's 
case.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  The VCAA also 
provides for a broader VA obligation to obtain relevant 
records and advise a claimant of the status of those efforts, 
and contains an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000 allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received prior to that date, those 
regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether to 
reopen the claim of service connection for bipolar disorder, 
as the RO has complied with the notice and duty to assist 
provisions of the VCAA.  The Board finds that in this case 
the appellant and his representative were advised by the RO 
of the information required to reopen his claim of service 
connection, and thus, the Board will proceed with its 
appellate review.  In this regard, the Board notes that 
collectively, via the February 2000 statement of the case and 
the October 2001 RO letter discussing the changes in the law 
in light of VCAA, the veteran was provided with information 
regarding the evidence needed to substantiate his claim.

The veteran has been given the opportunity to identify 
additional relevant evidence that may substantiate his claim, 
including during the July 2002 RO hearing.  In this regard, 
during the hearing, the veteran indicated he was treated for 
psychiatric symptoms at the Emid Memorial Hospital in 
Oklahoma about 6 or 7 months after his discharge from 
service.  However, he also indicated that this hospital is no 
longer open, and that it closed for business several years 
before.  The veteran also identified treatment by other 
private health care providers, including the Harbor Behavior 
Health Care Institute and the Suncoast Center, which the 
Board notes are included in the treatment records received 
from the Social Security Administration (SSA).  Additionally, 
following the October 2001 RO letter notifying the veteran of 
the VA's new requirements under VCAA, the veteran did not 
identify additional records not included in his file, which 
would support his claim on appeal.  Thus, as the Board is not 
aware of the existence of additional relevant evidence that 
could serve to reopen the claim of service connection for 
bipolar disorder, the Board will proceed with its appellate 
review without prejudice to the appellant.  See 38 C.F.R. § 
3.159(c)(4)(C)(iii), 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in an August 
1996 rating decision, the RO denied service connection for 
bipolar disorder on the basis that a bipolar disorder or 
psychosis was not incurred in or aggravated during service.  
The veteran was informed of this decision that same month and 
was given notice of his appellate rights via an attached VA 
form 4107 (Notice of Procedural and Appellate Rights), but 
failed to file a timely notice of disagreement with respect 
to this issue.  Subsequently, in a December 1997 rating 
decision, the RO declined to reopen the veteran's claim of 
service connection for bipolar disorder.  The veteran was 
informed of this decision and, once again, of his appellate 
rights that same month.  He failed to file a timely 
substantive appeal regarding this issue.  As such, the 
December 1997 RO decision is "final."  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

As previously noted, a final VA rating decision may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered. 38 U.S.C.A. 
§ 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 20.1103 
(2001).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)).  In this case, the Board notes that the provisions 
of 38 C.F.R. § 3.156(a) (2000), the version prior to the 
regulatory change, are applicable in the appellant's case as 
the claim was filed prior to August 29, 2001.

The evidence submitted since the December 1997 rating 
decision includes copious medical records showing the 
veteran's treatment for psychiatric symptomatology since the 
early 1990s.  Specifically, the evidence includes medical 
records from the Bay Pines VA Medical Center dated from 1995 
to 2000 describing his treatment for various psychiatric 
symptoms/diagnoses including a history of bipolar disorder 
and schizo-affective type schizophrenia.  Additionally, the 
evidence includes records received from the Social Security 
Administration (SSA) showing the veteran was deemed disabled 
for SSA purposes effective October 1995 due to an affective 
disorder and a personality disorder.  The SSA records also 
include copious treatment records from various health care 
providers showing the veteran's treatment for psychiatric 
symptomatology since the early 1990s.  No evidence showing a 
relationship between the veteran's current psychiatric 
diagnoses and his service was submitted.

Upon review of the evidence, the Board finds that the 
evidence submitted after the December 1997 rating decision, 
while it is clearly new in that it is not redundant or 
cumulative of other evidence previously considered, the 
evidence is not material to the issue under consideration and 
thus, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

In this regard, the Board notes that the new evidence does 
not include a medical opinion that the veteran's psychiatric 
disorder, characterized as bipolar disorder, was incurred in 
or aggravated by service.  The law provides that, with 
respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  The Board recognizes 
that the veteran contends that his current psychiatric 
disorder is related to behavior he presented during his 
active service.  The fact remains, however, that the record 
is devoid of medical evidence showing an in-service diagnosis 
of bipolar disorder related to his current disorder, or 
evidence showing that his current psychiatric disorder is 
related to any in-service symptomatology or treatment.  The 
veteran's statements alone are not enough to show a nexus to 
service, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions), or to provide a sufficient basis for 
reopening the previously disallowed claim, see Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Even 
considering the veteran's contention that he has been told by 
a private physician that his current disorder is related to 
his in-service symptoms, to the extent that the veteran's 
assertion is based on what he may have been told by a private 
physician, such an assertion would not constitute competent 
evidence.  Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(statement of appellant as to what a doctor told him is not 
sufficient to establish a medical diagnosis).  The Board 
notes that the RO decision was based upon the determination 
that the evidence of record did not demonstrate that the 
veteran had a bipolar disorder that was incurred during 
active service.   

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's December 1997 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for bipolar disorder 
and to explain why his current attempt to reopen the claim 
has failed.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a bipolar disorder, the 
claim is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

